Susan K. Nichols, Special Deputy Attorney General.
John W. O'Hale, Guardian ad Litem, Raleigh.
Caroline P. Mackie, Raleigh, Attorney at Law.
Allison J. Riggs, Attorney at Law.
Clare Barnett, Attorney at Law.
Adam Stein, Attorney at Law, Chapel Hill, Victor Goode, Attorney at Law, for North Carolina State Conference Of Branches Of The NAACP, et al.
John A. Bussian, Attorney at Law, Raleigh, for NC Press Association, Inc., et al.
Mark J. Prak, Attorney at Law, Raleigh, for N.C. Association of Broadcasters, Inc.
Charles E. Coble, Attorney at Law, Raleigh.
Dorrian H. Horsey, Attorney at Law.
Hugh Stevens, Attorney at Law, for N.C. Open Government Coalition, Inc.
Geraldine Sumter, Attorney at Law, Charlotte, for N.C. Legislative Black Caucus.
David Lambeth, Durham, for David Lambeth.
Mark A. Finkelstein, Attorney at Law, Matthew Nis Leerberg, Attorney at Law, Raleigh, Jessica Ring Amunson, Attorney at Law, Pro Hac Vice, Leah J. Tulin, Attorney at Law, Pro Hac Vice, Michelle R. Singer, Attorney at Law, Pro Hac Vice, for Election Law Professors.
H. Jefferson Powell, Attorney at Law, for N.C. Law Professors.
Kareem Crayton, Attorney at Law, Pro Hac Vice, Terry Smith, Attorney at Law, Pro Hac Vice, for N.C. Legislative Black Caucus.
Meghann K. Burke, Attorney at Law, Michael E. Casterline, Attorney at Law, Asheville, Theodore V. Wells, Jr., Attorney at Law, Robert A. Atkins, Attorney at Law, Jaren Janghorbani, Attorney at Law, Farrah R. Berse, Attorney at Law, Pietro Signoracci, Attorney at Law, for Congressional Black Caucus.
ORDER
On 30 May 2017, the Supreme Court of the United States indicated that in the instant case, the Supreme Court granted certiorari, vacated the judgment of this Court, and remanded the matter for further consideration in light of Cooper v. Harris, 581 U.S. ---- (2017).
On 3 July 2017, the Supreme Court of the United States emailed to this Court a certified copy of the mandate and a certified copy of the judgment in the instant case.
Pursuant to the mandate of the Supreme Court of the United States, this Court orders the following expedited briefing schedule in this case:
Plaintiff-Appellants' brief shall be due on or before 31 July 2017;
Defendant-Appellees' brief shall be due on or before 18 August 2017;
Plaintiff-Appellants' reply brief shall be due on or before 25 August 2017.
*344Oral argument will be heard at 9:30 a.m. on 28 August 2017.